PER CURIAM.
James Bennett Latham, Jr., seeks to appeal the district court’s orders denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001) and denying his motion for reconsideration. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we deny certificates of appealability and dismiss these appeals on the reasoning of the district court. Latham v. Garraghty, No. CA-00-1005-AM (E.D. Va. Dec. 6, 2000; filed Feb. 6, 2001, and entered Feb. 9, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.